Citation Nr: 1449407	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.  

This matter is on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned in April 2011.  A transcript of the hearing is of record.

This appeal was remanded by the Board in January 2012 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Sensorineural hearing loss, and tinnitus, were not shown in service or for many years thereafter, and are unrelated to active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and is unrelated to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by service and is unrelated to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, it appears that the Veteran's service treatment records are unavailable.  In such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the RO has obtained the Veteran's VA outpatient treatment records.  In June 2009, the Veteran was afforded a VA examination with respect to the issues on appeal, and etiological opinions were requested but could not be obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is sufficient.  Although the examiner was unable to provide nexus opinions without resorting to speculation, the examiner explained that no service audiometric reports were of record, and that the Veteran had both inservice and post-service noise exposure.  Therefore, the examiner provided a sufficient rationale for the inability to provide etiological opinions.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  The Board further points out that it has determined that the Veteran is not credible (discussed infra).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in April 2011.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the onset of his hearing loss and tinnitus, and his current symptoms.  

Finally, it is noted that this appeal was remanded by the Board in January 2012 for further development.  Specifically, the Board directed that the Veteran's Social Security Administration (SSA) records, if any, be obtained, and that the Veteran be requested to provide information regarding any audiological evaluations he may have received prior to first receiving VA treatment in 2008.  

The Board is satisfied there was substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In February 2012, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  In addition, the Appeals Management Center (AMC) contacted the SSA, which replied that no records were available.  The claims file includes a memorandum by the AMC, dated in March 2012, in which it concluded that no SSA records were available, and that further requests would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  In March 2012, the Veteran also reported that he  had never applied for disability benefits with the SSA.  Further, the Veteran submitted his own statements in support of his claim; he did not submit any additional information regarding other audiological evaluations.  In August 2012, he submitted a form in which he indicated that he did not have any additional evidence to submit, and that he desired to have his case forwarded to the Board immediately.  Finally, while the Board's remand indicated that a new VA examination may be necessary, it left discretion on this matter to the RO/AMC, and the AMC determined that another examination was not required.  The Board agrees with that determination, as no new medical evidence of inservice hearing loss, or of hearing loss shortly after service, or of a nexus between either of the claimed conditions and the Veteran's service, has been obtained.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that the remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.  At his hearing before the Board in April 2011, he stated that his military occupation specialty of air freighter repairman caused him to be exposed to loud noise, especially when working on the flight line.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Hearing loss is considered a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

After a review of the evidence, the Board determines that service connection is not warranted for either disorder.  The Veteran's service treatment records are not available for review.  There is no contemporaneous evidence indicating a change in hearing acuity during service, nor are there any complaints from that time that may indicate that any hearing loss was present.  The post-service evidence does not reflect symptoms related to either disorder for many years after the Veteran left active duty service.  Specifically the first indication of hearing symptoms is found in a psychiatric evaluation report, dated in March 2008, in which he stated that he did not know he had hearing problems until sensorineural hearing loss was first observed during an examination provided by a post-service employer.  The first clinical indication of tinnitus and hearing loss for VA purposes is found in a VA examination report, dated in June 2009, where his tonal thresholds were 75 dB or greater from 2000 to 4000 Hz.  This report notes sensorineural hearing loss bilaterally.  In this case, even if hearing loss was clinically identified in the March 2008 report, the Board emphasizes that this first indication of either disorder is dated approximately 45 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence, there is no competent and probative opinion of record that is favorable to either of the claims, and the Board therefore finds that service connection is not warranted, and the claims must be denied.  

The Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent to discuss the nature of some disorders despite his status as a lay person, including tinnitus.  However, he is not competent diagnose sensorineural hearing loss, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Nonetheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board has determined that the Veteran is not a credible historian.  At his psychiatric evaluation in March 2008, the Veteran stated that he was not aware of hearing loss symptoms until after he left service, at which time an employer gave him a hearing test.  More recently, however, he asserted that he experienced  hearing loss symptoms during service.  See April 2011 hearing transcript; Veteran's statement (VA Form 21-4138), received in April 2012.  His reports of no use of hearing protection as a carpenter, and periodic use of hearing protection as a welder, are also inconsistent with his April 2011 testimony, in which he indicated that he wore hearing protection at both of those jobs (discussed infra).  The Board therefore finds that he is not credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not warrant the conclusion that either of the Veteran's claimed disorders are related to his active duty.  In this regard, the Veteran underwent a VA examination in June 2009.  On that occasion, he indicated that he his tinnitus and hearing loss impact his everyday communication, and he attributed them to jet engine and flight line noise while on active duty.  He stated that following separation from service, he worked as a carpenter for three years without use of hearing protection, followed by work as a welder for 20 years, during which time he wore hearing protection "periodically."  Following that, he worked in a dry cleaners for 12 years.  He also stated that he rode a motorcycle. 

While the Veteran was diagnosed with both tinnitus and sensorineural hearing loss, the VA examiner stated that an opinion as to whether either of these disorders was related to active duty service could not rendered without resorting to speculation.  The examiner explained that no service audiometric reports were of record, and that the Veteran had both inservice and post-service noise exposure.  Therefore, the examiner provided a sufficient rationale for the inability to provide etiological opinions.  Jones.  

The Veteran's exposure to loud noise during service is conceded.  However, there is no medical evidence to show that it resulted in hearing loss.  Moreover, the June 2009 VA examination report, and the Veteran's testimony as to his post-service occupational and recreational noise exposure, indicate a significant amount of post-service exposure to loud noise.  Specifically, in April 2011, he testified that he had worked as a carpenter for six to seven years following service, with exposure to power tools and use of hearing protection, followed by work as a welder with use of hearing protection.  He stated that this was followed by work running a dry cleaners, which was relatively quiet.  He stated that he had owned a motorcycle since about 2005, but that his motorcycle was not even as loud as his lawnmower.

The Board finds the Veteran's hearing loss was not manifest during active service, that sensorineural hearing loss was not manifest to a compensable degree within the first post-service year, and that his hearing loss and tinnitus are not shown to have developed as a result of an established event, injury, or disease during active service.  No service treatment reports are of record.  No other treating physician, audiologist or other medical professional has asserted or indicated that a relationship between either of the claimed conditions exists.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

In arriving at this conclusion, the Board has considered the statements made by the Veteran relating his hearing loss and tinnitus to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hearing loss.  See Jandreau, 492 F.3d at 1377, n.4.  Because hearing loss is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss are found to lack competency.  

Moreover, while the Veteran is competent to discuss tinnitus, as it is identified completely by its objective symptoms, the Board has already concluded that his statements regarding the nature and etiology of this disorder, as well as hearing loss, are not credible.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b) (West 2002).
 





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


